NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                       APR 29 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 RANJEET SINGH, AKA Ranjit Singh,                   No. 13-74274

               Petitioner,                          Agency No. A200-943-592

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Ranjeet Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and we

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Singh’s inconsistent testimony as to whether he recognized the

individuals who attacked him in August 2010, and the circumstances under which

he was found after that attack. See id. at 1048 (adverse credibility determination

was reasonable under the “totality of the circumstances”). Singh’s explanations

for the inconsistencies do not compel the contrary result. See Lata v. INS, 204
F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible testimony, Singh’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

      Finally, Singh’s CAT claim also fails because it is based on the same

testimony the agency found not credible, and Singh does not point to any evidence

that compels the finding it is more likely than not he would be tortured if returned

to India. See Almaghzar v. Gonzales, 457 F.3d 915, 922-23 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.

                                          2                                   13-74274